DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed June 17, 2022 has been fully considered and entered.
Allowable Subject Matter
Claims 16-20, 22, 24, 26-31, and 38-44 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
An optoelectrical system, as defined by claim 16, comprising: 
a first photonics structure having a first photonics dielectric stack; 
a second photonics structure having a second photonics dielectric stack; 
a bond layer that fusion bonds the first photonics structure to the second photonics structure; 
one or more metallization layer integrally formed in the first dielectric stack; 
at least one metallization layer integrally formed in the second photonics dielectric stack; 
one or more photonics device integrally formed in the first photonics dielectric stack; 
at least one photonics device integrally formed in the second photonics dielectric stack; 
one or more laser stack structure active region integrally formed in the second photonics dielectric stack, each laser stack structure active region including a laser stack structure associated therewith, the laser stack structure having a bottom contact structure thereof; and 
an extended dielectric stack region of the second photonics dielectric stack including a contact extending therethrough to contact at least one bottom contact structure of a laser stack structure, and the extended dielectric stack region further including a termination in electrical communication with the contact;
An optoelectrical system, as defined by claim 42, comprising: 
a first photonics structure having a first photonics dielectric stack; 
a second photonics structure having a second photonics dielectric stack; 
a bond layer that fusion bonds the first photonics structure to the second photonics structure; 
one or more metallization layer integrally formed in the first dielectric stack; 
at least one metallization layer integrally formed in the second photonics dielectric stack; 
one or more photonics device integrally formed in the first photonics dielectric stack; at least one photonics device integrally formed in the second photonics dielectric stack; 
one or more laser stack structure active region integrally formed in the second photonics dielectric stack, each laser stack structure active region including a laser stack structure associated therewith, the laser stack structure having a bottom contact structure thereof; 
an extended dielectric stack region of the second photonics dielectric stack including a contact extending therethrough to contact at least one bottom contact structure of a laser stack structure, and the extended dielectric stack region further including a termination in electrical communication with the contact; 
a first waveguide integrally formed in the second photonics dielectric stack, the waveguide being edge coupled to a laser stack structure of the one or more laser stack structure active region integrally formed in the second photonics dielectric stack; 6Application No.: 16/575,938Docket No.: 2835.162A 
a monocrystalline waveguide integrally fabricated within the first photonics dielectric stack; and 
a plurality of intermediary waveguides configured to evanescently couple light from the first waveguide, through the bond layer, to the monocrystalline waveguide; or  
An optoelectrical system, as defined by claim 43, comprising: 
a first photonics structure having a first photonics dielectric stack; 
a second photonics structure having a second photonics dielectric stack; 
a bond layer that fusion bonds the first photonics structure to the second photonics structure; 
one or more metallization layer integrally formed in the first dielectric stack; 
at least one metallization layer integrally formed in the second photonics dielectric stack; 
one or more photonics device integrally formed in the first photonics dielectric stack; 
at least one photonics device integrally formed in the second photonics dielectric stack; 
one or more laser stack structure active region integrally formed in the second photonics dielectric stack, each laser stack structure active region including a laser stack structure associated therewith, the laser stack structure having a bottom contact structure thereof, 
an extended dielectric stack region of the second photonics dielectric stack including a contact extending therethrough to contact at least one bottom contact structure of a laser stack structure, and the extended dielectric stack region further including a termination in electrical communication with the contact; 
a first waveguide formed in the second photonics dielectric stack, at least a portion of the first waveguide horizontally aligned with at least one of the one or more laser stack structure active region of the second photonics dielectric stack; and 
a ridge waveguide formed in the first photonics dielectric stack, at least a portion of the ridge waveguide vertically aligned with the first waveguide, wherein the first waveguide formed in the second photonics dielectric stack is evanescently coupled to the ridge waveguide formed in the first photonics dielectric stack.
Claims 17-20, 24, 27, and 31 depend from claim 16; claims 22, 26, and 28-30 depend from claim 42; and claims 38-41 and 44 depend from claim 43.
Figure 3 of the present application illustrates an extended dielectric stack region (V21 and M14 are formed in the extended dielectric stack region) of the second photonics dielectric stack (stack 1200 of structure 20; see Figures 2Q and 3) including a contact (M14/V21/M12/VX2) extending therethrough to contact at least one bottom contact structure (814/C12/M11) of a laser stack structure (800), and the extended dielectric stack region further including a termination (6002) in electrical communication with the contact (VX2).  The prior art of record does not disclose or suggest this feature in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874